266 S.W.3d 889 (2008)
Gerald ELAM, Appellant,
v.
Sheriff Robert DAWSON, Respondent.
No. WD 68926.
Missouri Court of Appeals, Western District.
October 28, 2008.
Gerald Elam, Cameron, MO, pro se.
Robert Timothy Bickhaus, Macon, MO, for respondent.
Before HAROLD L. LOWENSTEIN, P.J., PAUL M. SPINDEN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Gerald Elam appeals the judgment of the trial court in his replevin action against Sheriff Robert Dawson. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).